Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 2-21 are pending.
Claims 2-6, 8-13 and 15-21 were amended or newly added in the Applicant’s filing on 3/18/2022.
This office action is being issued in response to the Applicant's filing on 3/18/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method comprising receiving an authorization from a user to retrieve a plurality of bills from a plurality of billers; identifying a plurality of bill sources associated with the plurality of billers; determining a plurality of payment methods for paying the plurality of bills, wherein the plurality of payment methods is determined based on previous interactions with the user and wherein the plurality of payment methods corresponds to funding sources associated with the user; retrieving the plurality of bills from the plurality of bill  sources, wherein each of the plurality of bills comprise billing data; determining account activities associated with the funding sources, wherein the account activities comprise at least a deposit activity associated with one of the funding sources; determining, based on the account activities and respective due dates associated with the plurality of bills, a bill payment date; calculating a consolidated payment amount for the plurality of bills based on the bill payment date; presenting the bill payment date and the consolidated payment amount; receiving an input associated with modifying the bill payment date; determining an updated bill payment date for the plurality of bills based on the input received; calculating an updated consolidated payment amount based on the updated bill payment date; presenting a consolidated bill comprising the updated consolidated payment amount; receiving a confirmation of the updated consolidated payment amount without requiring individual responses for each of the plurality of bills; and in response to receiving the confirmation, processing a plurality of payments for the plurality of bills on the updated bill payment date based on accessing the funding sources corresponding to the plurality of payment methods without requiring additional inputs from the user.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to schedule and structure payments, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a computer system, a processor, memory and a graphical user interface. The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 3-8, 10-15 and 17-21 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 9 and 16. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

No Prior Art Rejection
Applicant’s amended claims have overcome the prior art of record. No further prior art has been asserted against the claimed invention.

Response to Arguments
	Arguments pertaining to the previously asserted §101 rejection have been fully considered but are not persuasive and are addressed below. 

§101 Rejection
	Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines.
	Applicant argues that the claimed invention demonstrates integration of an abstract idea into a practical application as the claimed invention is “improving a computer graphical user interface for managing bill information retrieved from different biller servers.” see Arguments, p. 12.
	The Examiner respectfully disagrees.
	The court in Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016) stated:
The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 U.S. App. LEXIS 11687, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) – emphasis added.

	The claimed invention is not an improvement to computer technology, such as a graphical user interface, or improving a computer’s functionality. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea (i.e. bill management) that use computers as tools.
	Applicant cites numerous benefits of the claimed invention. see Arguments, p. 12, citing specification para. 2-3. However, the Examiner is not disputing the benefits of the claimed invention. The Examiner is disputing that the claimed invention is improving the technology (i.e. graphical user interface technology) rather than improving the abstract idea by utilizing existing technology (i.e. graphical user interface technology) operating according to its standard and conventional as in Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016).
	Applicant argues that the claims are similar to Claim 1 of Example 42 and therefore provides a practical integration of the abstract idea. see Arguments, p. 13.
	The Examiner respectfully disagrees.
	First, Office Examples are meant to be for training purposes and do not have the force of legal precedent.  
	Second, Claim 1 of Example 42 was found to integrate the abstract idea into a practical application because:
The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea). see Subject Matter Eligibility Examples: Abstract Ideas, pp. 18-19.

	The claimed invention does not standardize a format, automatically generate a message, or transmit a message to all users.  Instead the claimed invention performs the abstract idea of consolidating billing information, calculating a consolidated bill amount and selecting a payment date for the consolidated payment.  Therefore, Example 42 does not apply.

	Applicant also argues that the claimed invention is analogous to Trading Technologies v. CQG (Fed. Cir. 2017) and Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc. (Fed. Cir. 2018). see Arguments, pp. 14-15.
	Examiner notes that Trading Technologies and Core Wireless are argued in relation to Step 2B of the §101 Guidelines. However, Trading Technologies and Core Wireless satisfied Step 2A, Prong Two, of the §101 Guidelines as they were deemed to be improvements to a computer or other technology.
	Regardless, the Examiner respectfully disagrees.
	Trading Technologies states:
The district court explained that the challenged patents do not simply claim displaying information on a graphical user interface. The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure that is addressed to and resolves a specifically identified problem in the prior state of the art. see Trading Technologies, 675 Fed. Appx. 1001, 1004 – emphasis added.

Core Wireless states:

The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user "to scroll around and switch views many times to find the right data/functionality." '020 patent at 1:47-49. Because small screens "tend to need data and functionality divided into many layers or views," id. at 1:29-30, prior art interfaces required users to drill down through many layers to get to desired data or functionality.  Id. at 1:29-37. That process could "seem slow, complex and difficult to learn, particularly to novice users."  Id. at 1:45-46. 

The disclosed invention improves the efficiency of using the electronic device by bringing together "a limited list of common functions and commonly accessed stored data," which can be accessed directly from the main menu.  Id. at 2:55-59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions "without actually opening the application up."  Id. at 3:53-55. The speed of a user's navigation through various views and windows can be improved because it "saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated."  Id. at 2:35-39. Rather than paging through multiple screens of options, "only three steps may be needed from start up to reaching the required data/functionality."  Id. at 3:2-3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens. see Core Wireless, 880 F. 3d 1356, 1363 – emphasis added.

	Trading Technologies and Core Wireless identified a specific technological problem and identified a specific technological solution to said problem. The problems were rooted in the technology and the solutions were deemed improvements in the technology, specifically GUI technology.
	However, in the instant application, neither the specification nor the prior establishes that there is a technological problem (e.g. existing technology was incapable of performing the claimed functions). While Applicant may assert that the method is an improvement over previous methods, there is no evidence that the improvement is an improvement in a computer or other technology (e.g. prior to the claimed invention, technology was incapable of performing said method).
	 Applicant argues that the additional elements amount to “significantly more” than the abstract idea as the additional elements are not “well-understood, routine, conventional activity previously known to the industry” and, as such, satisfies Step 2B of the §101 Guidelines. see Arguments, p. 15.
	The Examiner respectfully disagrees.
	To qualify as “significantly more” than the abstract idea, computer implementation must involve more than performance of “well-understood, routine, [and] conventional activities” previously known in the computer industry.  However, the functions performed by the computer system in the claimed invention are well-understood, routine and conventional computer functions. 
	As an illustrative example, Claim 9 recites a method comprising:
receiving, by a computer system, an authorization, from a user via a graphical user interface (GUI), to retrieve a plurality of bills from a plurality of billers;
	
	Receiving data (i.e. an authorization) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). And interacting via a graphical user interface (i.e. browser) is also a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, mere data gathering is insignificant extra-solution activity. see MPEP §2106.05(g).

identifying, by the computer system, a plurality of biller servers associated with the plurality of billers;

	Retrieving information (i.e. billers) from memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, selecting a particular data source or type of data (i.e. billers) to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).

determining, by the computer system, a plurality of payment methods for paying the plurality of bills, wherein the plurality of payment methods is determined based on previous interactions of the user with the computer system via the GUI, and wherein the plurality of payment methods corresponds to funding sources associated with the user;

	Retrieving information (i.e. previous interactions) from memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, selecting a particular data source or type of data (i.e. billers) to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).

retrieving, by the computer system, the plurality of bills from the plurality of biller servers, wherein each of the plurality of bills comprise billing data;

	Receiving data (i.e. bills) via a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, mere data gathering is insignificant extra-solution activity. see MPEP §2106.05(g).

determining account activities associated with the funding sources, wherein the account activities comprise at least a deposit activity associated with one of the funding sources;

	Receiving data (i.e. account activities) via a network or retrieving information (i.e. account activities) from memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, mere data gathering is insignificant extra-solution activity. see MPEP §2106.05(g).

determining, based on the account activities and respective due dates associated with the plurality of bills, a bill payment date;
calculating, by the computer system, a consolidated payment amount for the plurality of bills based on the bill payment date;

	Performing repetitive calculations (i.e. bill payment date and consolidated payment amount) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).


presenting, by the computer system on the GUI, the bill payment date and the consolidated payment amount;

	Presenting information on a computer screen is insignificant extra-solution activity. see MPEP §2106.05(g).

providing, by the computer system on the GUI, a sliding bar tool for receiving an input associated with modifying the bill payment date;

	Receiving data (i.e. an authorization) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). And interacting via a graphical user interface (i.e. browser) is also a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, mere data gathering is insignificant extra-solution activity. see MPEP §2106.05(g).

determining, by the computer system, an updated bill payment date for the plurality of bills based on the input received via the sliding bar tool;
calculating, by the computer system, an updated consolidated payment amount based on the updated bill payment date information associated with the plurality of bills;

	Performing repetitive calculations (i.e. updated bill payment date and updated consolidated payment amount) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).

presenting, by the computer system on the GUI, (i) a consolidated bill comprising the updated consolidated payment amount and (ii) an interactive element that is independent of the plurality of bills and that is for receiving a confirmation of the updated consolidated payment amount without requiring individual responses for each of the plurality of bills; and

	Presenting information on a computer screen is insignificant extra-solution activity. see MPEP §2106.05(g).

in response to receiving the confirmation, processing, by the computer system, a plurality of payments for the plurality of bills on the updated bill payment date based on electronically accessing the funding sources corresponding to the plurality of payment methods without requiring additional inputs from the user.

	Transmitting data (i.e. payments) over a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). 
	The claimed invention may be applying those computer functions in a novel and/or non-obvious way to enable the abstract idea but the computer functions, the underlying computer functions, are well-understood, routine and conventional computer functions. Therefore, the additional claim limitations do not amount to “significantly more” than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         May 19, 2022